THE   ATTORNEY       GENERAL
                         OF TEXAS

                        March 20, 1989




Honorable Fred G. Rodriguez      Opinion No.   Jr+1029
Criminal District Attorney
Bexar County Courthouse          Re: Whether an abstract of
San Antonio, Texas 78205         judgment must meet the re-
                                 quirements of section 12.013
                                 of the Property Code
                                 (RQ-1562)

Dear Mr. Rodriguez.:

      Chapter 52 of the Property Code provides for the crea-
tion of a lien against the real property of a defendant  who
has. suffered an adverse monetary judgment in court by means
of the recordation of the abstract of such judgment.

     You ask:

             Regardless  of who prepares     a[n] . . .
          Abstract  of Judgment    pursuant to    Texas
          Property Code    5 52.002,   must   the . . .
          Abstract of Judgment meet the requirements of
          Texas Property Code 5 12.013?l

     Section 52.002 of the Property Code provides:

             (a) On application of a person in whose
          favor a judgment  is rendered  in a small
          claims court or a justice court or      on



     1.    Your full question was:

              Regardless of who prepares a            or
           Abstract  of Judgment pursuant to      Texas
           Property Code 5 52.002, must the Judcnnent or
           Abstract of Judgment meet the requirements
           of Texas Property Code 5 12.0131   (Emphasis
           added.)

Section 52.002 provides only for preparation of abstracts     of
judgment. Accordingly, we will address your question        only
with respect to abstracts of judgment.



                                P* 5318
Honorable Fred G. Rodriguez - Page 2    (JM-1029)




        application of that person's agent, attorney,
        or assignee, the judge or justice of the
        peace who rendered the judgment shall prepare
        and deliver to the applicant an abstract   of
        the judgment.

           (b) A person in whose favor a judgment is
        rendered in a court other than a small claims
        court or a justice court or the person's
        agent, attorney, or assignee may prepare  the
        abstract of judgment.      The  abstract   of
        judgment must be verified by the person
        preparing the abstract.

           (c) If the clerk prepares the abstract,
        the applicant for the abstract must pay the
        fee allowed by law.

     Section 12.013 of the Property Code provides for the
recording of judgments and abstract of judgments as follows:

           A judgment or an abstract of a judgment of
        a court in this state may be recorded if the
        judgment is attested under the signature  and
        seal of the clerk of the court that rendered
        the judgment.

     Provisions substantially equivalent to those currently
in section 12.013 have appeared in Texas statutes for over a
hundred years. See. e.a., Tex. Rev. Civ. Stat. art. 4338
(1879).

     For the reasons given below, we conclude that the
attestation requirement of section 12.013 does not apply to
abstracts of judgment prepared under section 52.002.

     First, section 12.013, on its face, provides only for
the attestation of a iudoment, not the attestation of an
abstract of iudoment. Section 52.002 provides, on the other
hand, only for the preparation of abstracts of iudoment.

     Section 52.001 indicates that compliance with the re-
quirements of chapter 52, vis-a-vis an abstract of judgment,
suffices, in itself, to create a lien under that chapter.
Section 52.001 provides:

           A first or subsequent  abstract of judg-
        ment, when it is recorded and indexed in
        accordance with this chanter, constitutes a
        lien on the real property of the defendant
        located in the county in which the abstract


                              P. 5319
Honorable Fred G. Rodriguez - Page 3 (JM-1029)




            recorded and indexed, including    real
        izoperty acquired after such recording  and
        indexing.   (Emphasis added.)

     Chapter 52 indeed appears to provide a comprehensive
scheme for the recording of abstracts so as to create liens.
Section 52.002, quoted above, provides for the preparation
of the abstract.  Section 52.003 provides for the contents
of the abstract.  Section 52.004 provides for the recording
and indexing of the abstract as follows:

            (a) The county clerk shall immediately
        record in the county judgment records each
        properly authenticated   abstract of   judgment
        that is presented   for recording.   The clerk
        shall note in the records the date and hour
        an abstract of judgment is received.

           (b) At the same time an abstract     is
        recorded, the county clerk shall enter the
        abstract on the alphabetical index to the
        judgment records, showing:

              (1) the name of each plaintiff in        the
           judgment;

              (2) the name     of   each   defendant    in
           judgment: and

              (3) the number of the page in the
           records in which the abstract is recorded.

           (c) The clerk shall leave a space at the
        foot of each recorded abstract for the entry
        of credits on or satisfaction of the judgment
        and shall make those entries when credits are
        properly shown.

     It might be argued that the requirement     in section
52.004, subsection   (a), that an abstract of judgment    be
"properly authenticated"   prior to recordation   refers to
the "attestation" under section   12.013. However, we think
that the requirement     that the    abstract be   t*properly
authenticated" can be met by the justice of peace or judge
of a small claims courts authenticating abstracts   prepared
by the justice or judge under subsection (a) of section
52.002, or by compliance with the requirement      that the
abstract be "verified by the person preparing the abstract"
for abstracts prepared under subsection      (b) of section
52.002.   (See Black's Law Dictionary 121 (5th ed. 1979),



                               P. 5320
Honorable Fred G. Rodriguez - Page 4       (JM-1029)




defining "authenticationl' as, inter alia, llverifications     of
judgments.")

     Thus pursuant to section 52.001, abstracts of judgment
prepared under section 52.002 constitute liens when recorded
and indexed in accordance with chapter 52. The attestation
requirement of section 12.013 is not only, on its face,
inapplicable to abstracts of judgment (as opposed to judg-
ments), but is specifically made inapplicable to chapter 52
abstracts by the provision of section 52.001 that compliance
with chapter 52 alone suffices to create liens under that
chapter.   Perhaps the legislature might think it appropriate
to consider the matter     of whether  chapter 52 abstracts
should be made subject to attestation requirements.

                       SUMMARY

           The requirement of section 12.013 of the
        Property Code that a "judgment      [be] . . .
        attested under the signature and seal of the
        clerk of the court that rendered judgment"
        prior to recordation does not apply to ab-
        stracts of judgment prepared    and recorded
        under chapter 52 of the Property, Code.




                                    J     I M   MATTOX
                                        Attorney General of Texas

MARY KELLER
First Assistant Attorney General

MU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLKY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                 p. 5321